The Honorable George Hopkins State Senator 78 Harver Hills Malvern, Arkansas 72104
Dear Senator Hopkins:
This is in response to your request for an opinion on two questions regarding the payment of teacher retirement contributions by school districts. Your first question involves whether a school district will lose any state or local funding in the case of an employee who elects the "Teacher Deferred Retirement Option Plan" or "T-DROP," if the school district does not pay the employee a fringe benefit equal to the percentage the district would have contributed to the employee's retirement had the employee not elected T-DROP. Your second question is whether any state funding that goes to school districts is earmarked for the districts to use for their required employer contributions to the Arkansas Teacher Retirement System, or stated another way, whether "the State of Arkansas contribute[s] to each school district a specific amount equal to twelve percent of the salary of employees who participate in the Arkansas Teacher Retirement System." You have cited a variety of state law provisions which are relevant to these questions, and note that it appears in your opinion that the answers to these questions are "no."
I must decline, however, to issue an opinion on these questions in light of my longstanding policy against issuing opinions on questions which are the subject of pending litigation. The questions you pose are at issue in two separate legal proceedings. See Little Rock School District v.Pulaski County Special School District No. 1 et al., LR-C-82-866 (E.D. Ark. W. Div) (the Little Rock desegregation case) and Lake View SchoolDistrict No. 25, et al. v. Mike Huckabee (Pulaski County Chancery No. 92-5318).
I must therefore decline to issue an opinion on these questions at this time.
Sincerely,
WINSTON BRYANT Attorney General
WB/cyh